Electronically Filed
                                                       Supreme Court
                                                       SCPW-13-0000617
                                                       14-AUG-2013
                                                       10:53 AM




                         SCPW-13-0000617

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 GERALD VILLANUEVA, Petitioner,

                               vs.

                  STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
             (CR. No. 96-0078, No. 20220, NO. 30137)

            ORDER DENYING MOTION FOR RECONSIDERATION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Gerald Villanueva’s
motion for reconsideration of the June 28, 2013 order denying his
motion for a writ of mandamus, which was electronically filed by
the appellate clerk on August 7, 2013,
          IT IS HEREBY ORDERED that the motion for
reconsideration is denied.
          DATED: Honolulu, Hawai#i, August 14, 2013.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Simeon R. Acoba, Jr.
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack